Motion by petitioner to dispense with printing of certain exhibits and documents. Motion granted to the extent of dispensing with the printing of the exhibits and documents enumerated in the supporting affidavit, except the minutes of the hearing. The minutes must be printed. The originals or photostat copies of the exhibits and documents not printed shall be submitted on the argument. On the court’s own motion, the proceeding is ordered on the calendar for the December Term, beginning November 28, 1960, and petitioner is given leave to submit a typewritten brief. Six copies of such brief must be filed and one copy served upon the Attorney-General on or before November 14, 1960. Beldoek, Acting P. J., Ughetta, Kleinfeld, Christ and Pette, JJ., concur.